Napton, J.,

delivered the opinion of the Court.

This was an indictment against John Bentz and Catharine Bentz for keeping a bawdy house. The indictment was quashed, on motion of the defendants, because they were jointly indicted. It was held, -in Queen vs. Williams, (1 Salk., 384) that a wife, as well as her husband, could be indicted for keeping a bawdy house — because the wife, as well as the husband, might have a share in the management or government of a disorderly house. They may he indicted jointly. 2 Ch. Cr. L., 39; State vs. Harrison, et al., 9 Mo. R. Judgment reversed.